762 N.W.2d 485 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Brandon Edward GORECKI, Defendant-Appellant.
Docket No. 137739, COA No. 277448.
Supreme Court of Michigan.
March 23, 2009.

Order
On order of the Court, the application for leave to appeal the October 2, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., would grant leave to appeal to reconsider People v. Taylor, 482 Mich. 368, 759 N.W.2d 361 (2008).